Citation Nr: 9930167
Decision Date: 10/22/99	Archive Date: 12/06/99

DOCKET NO. 94-30 453               DATE OCT 22, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUES

1. Entitlement to service connection for chronic sinusitis.

2. Entitlement to service connection for a chronic right shoulder
disorder.

3. Entitlement to service connection for a chronic low back
disorder.

4. Entitlement to service connection for a chronic right knee
disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant

INTRODUCTION

The veteran had active service from July 1968 to March 1992.

This case was previously before the Board of Veterans' Appeals
(Board) in December 1996 at which time it was remanded to the RO
for further development. The case has been returned to the Board
for appellate review. The record reflects that at the time of a
personal hearing at the RO in June 1993, the veteran withdrew a
claim of entitlement to service connection for migraine headaches.

FINDINGS OF FACT

1. Any sinusitis now present is unrelated to service.

2. The veteran does not have a chronic right shoulder disability
which is related to his active service.

3. Any back disability now present is unrelated to service.

4. The veteran does not have a chronic right knee disability which
is related to his active service.

CONCLUSIONS OF LAW

1. The veteran does not have chronic sinusitis which was incurred
in or aggravated by his active service. 38 U.S.C.A.  1110, 1113,
5107 (West 1991 &, Supp. 1999); 38 C.F.R. 3.303 (1999).

2. A chronic right shoulder disability, to include arthritis, was
not incurred in or aggravated by the veteran's active service and
arthritis of the shoulder, if present,

- 2 -

may not be presumed to have been incurred during such service. 38
U.S.C.A. 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 &
Supp. 1999); 38 C.F.R. 3.303, 3.307 (1999).

3. A chronic back disability, to include arthritis, was not
incurred in or aggravated by the veteran's active service and
arthritis of the lumbar spine, if present, may not be presumed to
have been incurred during such service. 38 U.S.C.A. 1101, 1110,
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1999); 38 C.F.R.
3.303, 3.307 (1999).

4. A chronic right knee disability, to include arthritis, was not
incurred in or aggravated by the veteran's active service and
arthritis of the knee, if present, may not be presumed to have been
incurred during such service. 38 U.S.C.A.  1101, 1110, 1112, 1113,
1131, 1137, 5107 (West 1991 & Supp. 1999); 38 C..F.R. 3.303, 3.307
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In any claim for VA benefits, the initial question is whether the
claim is well grounded. The veteran has the burden of submitting
evidence sufficient to justify a belief by a fair and impartial
individual that his claim is well grounded. See 38 U.S.C.A.
5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995). A well-
grounded claim is a "plausible claim, one which is meritorious on
its own or capable of substantiation. Such a claim need not be
conclusive but only plausible to satisfy the initial burden of
5107." See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). If not,
the claim must be denied, and there is no further duty to assist
the veteran with the development of evidence pertaining to that
claim. See Epps v. Gober, 126 F. 3d. 1464, 1468 (1997); 38 U.S.C.A.
5107(a).

In order for a claim for service connection to be well grounded,
there must be: (1) Competent evidence of a current disability (a
medical diagnosis); (2) evidence of incurrence or aggravation of a
disease or injury in service (lay or medical

3 -

evidence, depending on the circumstances); and (3) evidence of a
nexus between the inservice injury or disease and the current
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 498
(1995).

Service connection may be established for a disability resulting
from personal injury suffered or disease contracted in line of duty
or for aggravation of a preexisting injury suffered or disease
contracted in line of duty. 38 U.S.C.A.  1110, 1131 (1991); 38
C.F.R. 3.303, 3.306 (1999). Regulations also provide that service
connection may be granted for any disease diagnosed after discharge
when all the evidence, including that pertinent to service,
establishes that the disease was incurred in service. 38 C.F.R.
3.303(d). In order to establish service connection, the evidence
must demonstrate the existence of a current disability and a causal
relationship between that disability and military service. See
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). Once the evidence is
assembled, the Secretary is responsible for determining whether the
preponderance of the evidence is against the claim. See 38 U.S.C.A.
5107(b). If so, the claim is denied; if the evidence is in support
of a claim or is in relative equipoise, the claim is allowed. Id.
If, after careful review of all the evidence, a reasonable doubt
arises regarding service connection, such doubt will be resolved in
favor of the veteran. 38 C.F.R. 3.102, 4.3 (1999).

Under the provisions of 38 C.F.R. 3.303(b), with chronic disease
shown as such in service (within the presumptive period under
3.307), so as to permit a finding of service connection, subsequent
manifestations of the same chronic disease at any later date,
however remote, are service connected, unless clearly attributable
to intercurrent causes. This rule does not mean that any
manifestation of joint pain in service permits service connection
for arthritis or other disabilities, first shown as a clear-cut
clinical entity, at some later date. For the showing of chronic
disease in service there is required a combination of
manifestations sufficient to identify the disease entity, and
sufficient observation to establish chronicity at the time, as
distinguished from merely isolated findings or a diagnosis,
including the word "chronic." When the disease identity is
established, there is no requirement of evidentiary showing of
continuity. Continuity of symptomatology is required only

- 4 -

where the condition noted during service (or in the presumptive
period) is not, in fact, shown to be chronic or where the diagnosis
of chronicity may be legitimately questioned. When the fact of
chronicity in service is not adequately supported, then a showing
of continuity after discharge is required to support the claim.

The chronicity provision of 3.303(b) is applicable where evidence,
regardless of its date, shows that a veteran had a chronic
condition in service or during an applicable presumptive period and
still has such condition. Such evidence must be medical unless it
relates to a condition as to which, under the Court's case law, lay
observation is competent. If the chronicity provision is not
applicable, a claim is to be well grounded or reopened on the basis
of 3.303(b) if the condition is observed during service or during
an applicable presumption period, continuity of symptomatology is
demonstrated thereafter, and competent evidence relates the present
condition to that symptomatology. Savage v. Gober, 10 Vet. App. 488
(1997).

The undersigned notes that the veteran's representative has
indicated that the veteran failed to report for his scheduled VA
examinations. The representative asks that the veteran be given
another opportunity to appear for examinations. Under the
provisions of 38 C.F.R. 3.655(a), (b), (1999), when a veteran fails
to report for a necessary VA examination without good cause, and
the examination was scheduled in conjunction with an original
claim, the claim will be rated on the evidence of record.

The veteran was scheduled for VA examinations on one occasion in
May 1997 and on another occasion in June 1997. For whatever reason,
the veteran failed to appear for an examination May 20, 1997, and
another examination scheduled for June 3, 1997. Additionally, the
record shows that a letter dated January 3, 1997, was sent to the
veteran requesting a listing of treating facilities for claimed
disabilities from discharge to the present time. As of the time of
the supplemental statement of the case in May 1999, no reply to the
request for evidence had been received by the RO. While ideally the
supplemental statement of the case provided the veteran in May 1999
should have concluded the provisions of 38 C.F.R. 3.655, the RO's

- 5 -

letter to the veteran dated in May 1999 referred to the fact that
the veteran failed to report for examinations and there was no
indication that the veteran's address had been changed. Since the
veteran has been provided two different opportunities to appear for
examinations, a remand for yet another such opportunity would be
superfluous. The Board believes that since he has been provided
notice and was given an opportunity to respond, he has not been
prejudiced by the RO solely to provide him with the specific
provisions of 3.655. See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA's duty to assist a veteran includes a reasonable effort to
obtain information that may tend to substantiate the veteran's
claim. However, "[T]he duty to assist is not always a one-way
street." Wood v. Derwinski, 1 Vet. App. 190 (1991). No further
assistance to the veteran in developing the facts pertinent to his
claims is required to comply with the duty to assist the veteran as
mandated by 38 U.S.C.A. 5107. In view of the veteran's lack of
cooperation in the development of his claims, the Board has no
alternative but to consider his appeals on the basis of the
evidence which is of record.

Where the determinative issue involves causation or a medical
diagnosis, competent medical evidence to the effect that the claim
is plausible or possible is required. Murphy v. Derwinski, 1 Vet.
App. 78, 81 (1990). The claimant does not meet this burden by
merely presenting his lay opinion because he is not a medical
health professional and does not constitute competent medical
authority. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Consequently, his lay assertions cannot constitute cognizable
evidence, and as cognizable evidence is necessary for a well-
grounded claim as indicated in Tirpak v. Derwinski, 2 Vet. App.
609, 1511 (1992), the absence of cognizable evidence renders a
claim not well grounded..

With regard to the claims in question, a review of the service
medical records reveals that on one occasion in 198 1, the veteran
was seen for tension headaches or sinus congestion. On another
occasion in 1982, he was seen for a complaint of right shoulder
pain after playing ball. X-ray studies at that time showed no
evidence of dislocation. On one occasion in 1989, he was seen for
a complaint of right knee

6 - 

pain. X-ray studies at that time did not show the presence of any
disability and clinical evaluation was recorded as normal.

At the time of retirement examination in May 1991, the veteran
described his health as essentially excellent. He was not taking
any medications. Reference was made to his having received
treatment for sinusitis from 1970 to the present. He stated he had
had 1 to 2 episodes a year. These reportedly lasted up to seven
days. He was treated with Sudafed. At the.present time it was
indicated there were no complications and no sequelae. Reference
was also made to having dislocated the right shoulder in 1972,
1973, and 1974. The veteran indicated he wore a sling for three
days each time. It was indicated there were currently no
complications and no sequelae.

Reference was also made to having sustained a back strain in 1984
due to heavy lifting. This was treated with bed rest and exercises.
Currently, there were no complications and no sequelae.

Notation was also made that he had strained his right knee in 1989
or 11990. This had been treated with physical therapy with good
results. Currently, there were no complications and no sequelae.

The veteran was accorded a general medical examination by VA in
October 1992. No medical records were available for review at the
time of the examination. It was noted the veteran had not had any
hospitalizations or surgery. He was not currently taking any
medications. He was seeing a chiropractor on as-needed basis.

With regard to sinusitis, the veteran complained that he had this
condition "all my life." He stated that he rarely got infections at
the present time and when he did get them he controlled them with
ingestion of alfalfa. He stated that in the past his infections
were not seasonal. He had never received any antibiotics for the
condition.

7 -

With regard to his right shoulder, he stated that he dislocated it
in the early 1970's while playing baseball. He indicated that the
shoulder was "self-reduced" in the field and he had had 2 to 3
recurrences. He had not had any problems since the early 1970's. He
denied the presence of any residuals. He had no limitation of
motion and no limitations of activity.

With regard to his back, he stated that he injured it in 1988 while
lifting equipment. He stated that he sustained a low back strain.
He complained that it tended to get worse with physical therapy.
Notation was made that he did not require bed rest. The condition
resolved after a year. He denied any residual problems although he
was careful when he lifted anything. He denied any recurrences and
did not refer to any morning stiffness.

With regard to the right knee, he reported that he hyperextended it
early in the 1980's. He did not report any specific injury. He
indicated that he was. on his hands and knees doing installation
work at the time of his symptoms. He had been on a regular exercise
program and denied any residual sequelae. He stated that he was
able to climb 14,000 foot peaks and this entailed hiking for 6 to
12 hours. He also described riding bikes without any difficulty. He
denied any warmth, swelling, or erythema of the joint. He did not
report having any morning stiffness.

Examination findings included a notation of no tenderness to
palpation.. The right shoulder revealed abduction from 0 to 180
degrees, forward flexion from 0 to 180 degrees, and internal and
external rotation from 0 to 90 degrees, respectively. There was no
warmth, swelling, or erythema of the joint.

The lumbar spine revealed lumbar flexion to 95 degrees, extension
to 35 degrees, lateroflexion to 35 degrees bilaterally, and
rotation to 35 degrees bilaterally.

The right knee showed no warmth, swelling, or erythema. There was
no tenderness to palpation. No effusion was noted. Flexion was from
0 to 140 degrees, and extension was to 0 degrees. There was mild
crepitus to passive flexion and extension. The medial and lateral
collateral ligaments were stable.

- 8 -

An X-ray study of the lumbosacral spine showed no evidence of
fracture or subluxation. The disc spaces were well preserved. The
left sacroiliac joint was possibly sclerotic and fused, although it
was difficult to tell.

X-ray studies of the right knee and right shoulder were each
interpreted as normal.

The pertinent examination diagnoses were sinusitis, by history,
history of right shoulder dislocation with no residual sequelae,
lumbosacral strain, resolved, without residual sequelae, and right
knee strain, resolved, without residual sequelae.

Received in April 1995 was a July 1993 statement from William
Morse, D.C. He indicated the veteran had been under his care since
September 1995 for general chiropractic services, including
conditions which included sinusitis, right shoulder dislocation,
low back disability, and right knee disability.

The chiropractor stated that the first visit for sinusitis was in
April 1989. It was stated there was a delayed onset of treatment
for the condition most likely because of prior treatment focused on
back pain complaints. Treatment consisted of dietary modification
and spinal manipulation for pain relief. Major concerns were that
this represented atypical migrainous episodes and/or cervical
tension triggers. The chiropractor said the condition was chronic
and might be "allergic related, as well as chemical toxicity, as
experienced in military causing anosmia."

With regard to the right shoulder, the chiropractor stated the
first visit was in September 1985. He indicated the veteran noted
increased stiffness in the hands which had increased over the past
two years. The veteran noted increased right shoulder pain after a
fall while hiking at the time of his visit in July 1990. Further
treatment for right shoulder pain required one visit in 1991 and
two visits in 1992. From 1985 to the present time, treatment had
been intermittent for right shoulder pain and/or injury. The
chiropractor stated the condition was considered chronic and
intermittent and was generally aggravated by activities of daily
living and sports.

9 -

With regard to the low back, the chiropractor stated the first
visit was in September 1985. The condition had necessitated
treatment on an aggressive regular basis at the present time and
represented the major cause of visits to the office. Work posture
and requirements in lifting were common presenting complaints. X-
ray studies done in May 1984 supported no osseous pathology or
degenerative process. However, a small right leg deficiency with a
left lumbar convexity was present, indicating altered spinal
biomechanics. No recent studies were available for review or
comment. The chiropractor stated the low back pain and altered
bio,mechanics had persisted over the course of treatment and were
considered chronic and permanent.

With regard to the right knee, the first visit was reported to have
been in May 1989. The veteran complained of having reinjured the
right knee which had reportedly been overstressed while gardening,
biking and the like. The diagnosis at that time was medial meniscus
entrapment. The veteran responded to treatment. The next need for
care was in January 1991 when he returned for treatment for knee
complaints. The chiropractor stated the condition was considered
chronic and stable.

The chiropractor commented that all of the conditions at issue were
treated during the veteran's military career from 1985 and had
continued to the present time. He stated that the veteran's low
back pain had the "most direct causal linkage with injury due to
military duty. The remainder may have similar causality, however my
records do not make this plain to me."

Analysis

Once, as in this case, it is determined that the claim is well
grounded, the claim is adjudicated on the merits. At the merits
stage there must be evidence in support of each of the three Caluza
elements discussed above. The analysis of the merits stage,
however, is not the same as at the well-groundedness stage. The
credibility

- 10 -

of the evidence is not presumed at the merits stage. Hickson v.
West, 12 Vet. App. 247 (1999).

Because of the veteran's failure to cooperate by not appearing for
scheduled examinations in 1997, the Board is forced to rely on the
evidence which is of record. The competent evidence in favor of a
link between any current disabilities in service consists of the
July 1993 statement from the veteran's chiropractor. He expressed
the opinion that the veteran had low back pain which had a "direct
causal linkage with injury due to military duty." With regard to
the claims for service connection for sinusitis, right shoulder
disability, and right knee disability, the chiropractor indicated
that while they all might have similar causality, his records "do
not make this plain to me."

The evidence against the veteran's claims includes the fact that
the service medical records and the report of the VA examination
accorded the veteran in 1992, do not indicate the presence of any
chronic disability. The report of that examination clearly reflect
that the veteran had had problems with sinusitis, his right
shoulder, his low back, and his right knee in the past, but these
had all cleared without leaving any residual disability. The Board
finds the report of the October 1992 examination to be more
persuasive and probative than the chiropractor's comments. First,
as noted above, the chiropractor does not appear to have reviewed
the claims folder. Also, his statement does not make reference to
objective evidence such as X-ray studies. The X-ray studies which
were accomplished at the time of the October 1992 examination by VA
showed no abnormality whatsoever involving the right knee or the
right shoulder. There was a possibility of sclerosis involving the
back, but no specific back abnormality was identified. Further, the
veteran himself stated at the time of the examination that he had
not had residual problems with any of the claimed disorders since
service.

Neither the retirement examination in late 1991 nor the VA
examination in 1992 identified any chronic disability involving
sinusitis, the right shoulder, the back, or the right knee. The
disorders were identified by history only, with an indication that
there were no sequelae at the present time.

The chiropractor's comments are somewhat unclear as he acknowledged
his records did not make the question of causality clear to him.
The Board concludes therefore that the report of the retirement
examination and the report of the VA examination outweigh the
chiropractor's comments and the veteran's contentions. Accordingly,
the Board finds that the preponderance of the evidence is against
a finding that there is a nexus between any current sinusitis,
right shoulder disability, low back disability, and/or right knee
disability, and the veteran's service. The claims must, therefore,
be denied.

ORDER

Service connection for chronic sinusitis is denied.

Service connection for a chronic right shoulder disability is
denied.

Service connection for a chronic low back disability is denied.

Service connection for a chronic right knee disability is denied.

Robert E. O'Brien 
Acting Member, Board of Veterans' Appeals

- 12 - 



